PER CURIAM.
We are constrained to affirm the final judgment of the trial court denying plaintiff’s second amended petition for writ of mandamus for the reason that the right which the petitioner seeks to have enforced, i. e. to receive a building permit, and the legal duty to be performed by the respondent city, i. e. issuance of such permit, cannot be ascertained to the necessary completeness and certainty required by law without a consideration of the language of the municipal ordinance upon which petitioner relies, which ordinance was never put into evidence. 21 Fla.Jur., Mandamus, § 24, et seq.; Haverty v. State, Fla.App. 1972, 258 So.2d 18; Town of Medley v. Captan, Fla.App.1966, 191 So.2d 449. Absent an examination of the ordinance we are unable to discern any error in the trial court’s consideration of the minutes of the appellee city for the purpose of ascertaining the appellee’s intent. Whether these *644minutes, which were offered into evidence by the appellant, are at variance with or are intended to resolve an ambiguity in the ordinance cannot be determined without a review and examination of such ordinance. Having otherwise found the denial of the writ did not constitute an abuse of discretion, the final judgment is affirmed.
Affirmed.
CROSS, MAGER, and DOWNEY, JJ., concur.